DETAILED ACTION
This office action is in response to applicant's request for continued examination filed on September 30, 2021.

Status of Claims
Amendment of claims 1 and 8 is acknowledged.
Claims 1-2, 7-9 and 11-17 are currently pending and are the subject of this office action.
Claims 11-12, 14 and 16-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 16, 2018.
Claims 1-2, 7-9, 13 and 15 are presently under examination.

Priority
The present application is a CON of 11/658,416 (ABN) which is a 371 of PCT/JP05/14263 filed on 07/28/2005, and claims priority to Foreign Application: JAPAN 2004-220788 filed on 07/28/2004.



Rejections and/or Objections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated (Maintained Rejections and/or Objections) or newly applied (New Rejections and/or Objections, Necessitated by Amendment or New Rejections and/or Objections not Necessitated by Amendment).  They constitute the complete set presently being applied to the instant application. 
Responses to Applicant’s arguments have been addressed immediately after the corresponding rejections, or in the section: Withdrawn Rejections and/or Objections, if the rejection was withdrawn.

Claim Rejections - 35 USC § 112 (Maintained Rejection).
Claims 1-2, 7-9, 13 and 15 stand rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for compounds or pharmaceutical compositions comprising compounds as disclosed in pages: 156 (Table 5), 157 (table 6), and 159 (Table 8) of the specification, it does not reasonably provide enablement for compounds or pharmaceutical compositions comprising compounds of general formula:

    PNG
    media_image1.png
    113
    135
    media_image1.png
    Greyscale
 wherein R2 = methyl, R3 = H or methyl, and wherein R4 = R5 = Hydrogen, other than the ones listed in Tables 5-6 and 8 cited above.  The use the invention commensurate in scope with these claims. This is a scope of enablement rejection.

To be enabling, the specification of the patent application must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.   In re Wright, 999 F.2d 1557, 1561 (Fd. Cir. 1993). Explaining what is meant by "undue experimentation," the Federal Circuit has stated that: 
The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).  As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is "undue", not "experimentation". 

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 wherein, citing Ex parte Forman, 230 USPQ 546 (Bd. Apls. 1986) at 547 the court recited eight factors:
1- the quantity of experimentation necessary,
2- the amount of direction or guidance provided,
3- the presence or absence of working examples,
4- the nature of the invention,
5- the state of the prior art,
6- the relative skill of those in the art,
7- the predictability of the art, and
8- the breadth of the claims
In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970).  Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

1.	The nature of the invention
	Claims 1-2, 7-9, 13 and 15 recite compounds or pharmaceutical compositions comprising a compound of formula:

    PNG
    media_image1.png
    113
    135
    media_image1.png
    Greyscale
wherein R2 = methyl, R3 = H or methyl, and wherein R4 = R5 = Hydrogen.

2.	The relative skill of those in the art
The relative skill of those in the art is high, generally that of an M.D. or Ph.D.  The artisan using Applicant’s invention would generally be a physician with a M.D. degree and several years of experience.

3. 	The state and predictability of the art
A search of the prior art revealed that the compounds of formula (I) are novel and as such there is no known biological/pharmacological data associated with them.

It is well known that the biological properties of organic small molecules highly depend on the core structure and the substituents of the core structure (also known as SAR: structure activity relationship).  The more diverse are the substituents, the less likely is that they are going to show similar properties in a biological assay or similar effectiveness in treating a specific disease.
For example, it is known that “seemingly minor modifications of the molecule may result in a profound change in pharmacological response (increase, diminish, completely destroy, or alter the nature of the response).  In pursuing analog design and synthesis, it must be recognized that the newly created analogs are different chemical entities from the lead compound.  It is not possible to retain all and exactly the same solubility and solvent partition characteristics, chemical reactivity and stability, acid or base strength, and/or in vivo metabolism properties of the lead compound.  Thus, although the new analog may demonstrate pharmacological similarity to the lead compound, it is not likely to be identical to, nor will its similarities and differences always be predictable.” (J. G. Cannon, Chapter Nineteen in Burger's Medicinal Chemistry and Drug Discovery, Fifth Edition, Volume I: Principles and Practice, Wiley-Interscience 1995, pp. 783-802). 
In summary, the art of determining the in vitro/in vivo activity of a compound or set of compounds based on structural similarity to the known in vitro/in vivo activity of a known set of compounds with little structural diversity is highly unpredictable.

4.	The breadth of the claims

The general formula:

    PNG
    media_image1.png
    113
    135
    media_image1.png
    Greyscale
 wherein R2 = methyl, R3 = H or methyl, and wherein R4 = R5 = Hydrogen, encompasses a very diverse and large number of substituents (X and A).  For this reason, one of ordinary skill in the art may envision millions of possible compounds according to the above general formulas.  However, the specification only discloses a limited set of compounds with a very narrow set of substituents (see specification Tables 5-6 and 8). 
 
For example, 
X is always
    PNG
    media_image2.png
    64
    118
    media_image2.png
    Greyscale
, despite Applicant claiming that X could also be a bond. 

A is either phenyl (if one considers m = 1) or substituted phenyl, despite Applicant claiming that A could be:
a C6-10 aryl group, or 
a C7-16 aralkyl group, or

    PNG
    media_image3.png
    105
    95
    media_image3.png
    Greyscale
, or
a 5 to 14 membered monocyclic or bicyclic heterocyclic group.

5.	The amount of direction or guidance provided and the presence or absence of working examples
MPEP 2164.03 states: “The scope of the required enablement varies inversely with the degree of predictability involved, but even in unpredictable arts, a disclosure of every operable species is not required. A single embodiment may provide broad enablement in cases involving predictable factors, such as mechanical or electrical elements. In re Vickers, 141 F.2d 522, 526-27, 61 USPQ 122, 127 (CCPA 1944); In re Cook, 439 F.2d 730, 734, 169 USPQ 298, 301 (CCPA 1971).  However, in applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims. In re Soll, 97 F.2d 623, 624, 38 USPQ 189, 191 (CCPA 1938). In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity). See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d 488, 496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). This is because it is not obvious from the disclosure of one species, what other species will work”.


    PNG
    media_image1.png
    113
    135
    media_image1.png
    Greyscale
 wherein R2 = methyl, R3 = H or methyl, and wherein R4 = R5 = Hydrogen.
The disclosed compounds share substantial structural similarities (see specification, Tables 5-6 and 8), X is always Nitrogen and A is always a substituted phenyl ring, wherein the substituents are always: methyl, ethyl or fluorine.

Further, the specification provides biological data (proton, potassium-adenosine triphosphatase (H+/K+-ATPase) inhibitory activity test) for only eight compounds (see page 161, Table 9).
Applicant did not provide a reasonable representative set of compounds encompassed by the above formula I to be effective in the H+/K+-ATPase inhibitory activity assay, as such, and due to the diverse set of compounds encompassed by the above formula I, Applicant did not provide enough data to show that there is a correlation between the biological/pharmacological activity observed for compounds listed in Table 9 of the specification and the biological/pharmacological activity of the diverse set of compounds encompassed by the claimed general formula I:

    PNG
    media_image1.png
    113
    135
    media_image1.png
    Greyscale
 wherein R2 = methyl, R3 = H or methyl, and wherein R4 = R5 = Hydrogen.
As such, if there is no correlation, then the examples do not constitute working examples.  While it is understood that the absence of working examples should never be the sole reason for rejecting a claims as being broader than an enabling disclosure, the criticality of working examples in an unpredictable art, such as the in vitro and in vivo biological/pharmacological properties of the diverse set of compounds encompassed by formula I, is required for practice of the claimed invention.
The specification provides no guidance that compounds of general formula I, other than the ones disclosed on Tables 5-6 and 8 of the specification, will have the same or similar in vitro activity in the H+/K+-ATPase inhibitory activity assay.

6.	The quantity of experimentation necessary
As discussed above (see: 3. the state and predictability of the art), small changes in the substituents of the core structure can cause dramatic changes in biological properties.  Based on this, and since applicant provides biological data for only a narrow set of compounds (see: 5. The amount of direction or guidance and the presence or absence of working examples above) it is expected that some, if not most of the molecules with R1, X and A substituents recited in the instant claims (except for those 
So, determining which and how to make a particular compound within the scope of formula I:

    PNG
    media_image1.png
    113
    135
    media_image1.png
    Greyscale
wherein the X and A substituents are different from the ones disclosed on Tables 5-6 and 8 of the specification, would require testing new synthetic pathways in order to make the millions of compounds encompassed by the above formula I, and assaying for all these new compounds in order to determine if said compound/s possess asserted utility.  This is undue experimentation given the limited guidance and direction provided by Applicants.

7.	Conclusion
Accordingly, the inventions of claims 1-2, 7-9, 13 and 15 do not comply with the scope of enablement requirement of 35 U.S.C 112, first paragraph, since to practice the claimed invention a person of ordinary skill in the art would have to engage in undue experimentation with no assurance of success. 

NOTE: In order to overcome this reaction it is suggested that Applicant limits the compounds claimed to a more reasonable set that closely resembles the compounds actually disclosed in the specification on Tables 5-6 and 8.

Response to Applicant’s arguments related to the above rejection
Applicant's arguments have been fully considered but are not persuasive.

Examiner’s response:
The claims still encompass structures like the following:

    PNG
    media_image4.png
    245
    324
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    438
    572
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    399
    635
    media_image6.png
    Greyscale


All of which are not enabled by the specification.
Even though the above structures have the common core structure:

    PNG
    media_image7.png
    125
    169
    media_image7.png
    Greyscale
the fact remains that the rest of the molecule has such a diversity (as seen in the above examples), that it is more likely than not that those structures do not have the biological/pharmaceutical properties of the compounds listed in Tables 5-6 and 8.

It is strongly recommended that Applicant focuses on the general structures of tables 5, 6 and 8.


Conclusion
No claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
January 28, 2021.